UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7270



VERNON HARPER,

                                            Petitioner - Appellant,

         versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
2567-AMD)


Submitted:   November 26, 1997           Decided:   January 13, 1998


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernon Harper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vernon Harper seeks to appeal the district court's order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1997).   We have reviewed the record and the district

court's opinion and find no reversible error.    We find that the

tolling provisions do not save Appellant's petition. Accordingly,
we deny a certificate of appealability and dismiss the appeal

substantially on the reasoning of the district court. Harper v.
Corcoran, No. CA-97-2567-AMD (D. Md. Aug. 27, 1997).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2